UNIT PURCHASE AGREEMENT

        This UNIT PURCHASE AGREEMENT (the “Agreement”) is made as of December
22, 2005 by and between Pennsylvania Real Estate Investment Trust, a
Pennsylvania business trust (“PREIT”), and Crown American Properties, L.P.
(“CAP”), a Delaware limited partnership.

BACKGROUND

        CAP owns 1,703,214 units of Class B limited partner interest in PREIT
Associates, L.P., a Delaware limited partnership (“PALP”), of which PREIT is the
sole general partner. PREIT and CAP seek to enter into this agreement for the
purchase by PREIT of 339,300 units of limited partnership interest (the “Units”)
held by CAP for cash in the amount of $36.375 per Unit.

        NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, conditions and promises hereinafter
contained, the parties, intending to be legally bound, agree as follows:

AGREEMENT

        1.      Purchase and Sale of Units. On the terms and subject to the
conditions herein set forth, PREIT hereby purchases and acquires, and CAP hereby
sells, assigns, transfers, and conveys the Units to PREIT, free and clear of any
and all liens, pledges, security interests, claims and other encumbrances of
every kind and nature (collectively, “Encumbrances”) (other than Encumbrances
imposed by the PALP Partnership Agreement (the “Partnership Agreement”)) for
cash consideration in the amount of $36.375 per Unit, or $12,342,037.50 in the
aggregate, which shall be payable in immediately available funds by means of a
wire transfer to the account designated in writing by CAP upon receipt by PREIT
of a certificate or certificates representing the Units, together with a duly
executed power of attorney in respect thereof. Promptly following the
consummation of such purchase and sale, PALP shall issue a certificate to CAP
representing the balance of any units of limited partnership interest
represented by the certificate surrendered for sale that are not purchased.

        2.      Representations and Warranties of CAP. CAP hereby represents and
warrants to PREIT that:

                (a)      Organization; Authority; Enforceability. CAP is a
limited partnership, validly existing and in good standing under the laws of the
State of Delaware with all necessary power and authority to enter into this
Agreement and to carry out the transactions contemplated hereby. The General
Partner of CAP is Crown American Investment Company (“Crown”). This Agreement
has been duly executed by Crown on behalf of CAP and constitutes a valid and
binding instrument, enforceable against CAP in accordance with its terms.

                (b)      Title. Immediately prior to the execution and delivery
of this Agreement, CAP was the sole record owner of the Units and has good and
marketable title thereto, free and clear of all Encumbrances (other than
Encumbrances imposed by the Partnership Agreement).

 

--------------------------------------------------------------------------------



                (c)      No Conflict. The execution and delivery of this
Agreement and the performance by CAP of its obligations hereunder will not
violate or constitute a default under the terms and provisions of its
certificate of limited partnership or partnership agreement or of any agreement,
law or court order by which CAP is bound.

                (d)      Decision to Sell. CAP and Crown are financially
sophisticated and are knowledgeable concerning the business and financial
affairs of both PREIT and PALP and have made the decision to sell the Units for
cash in order to achieve greater asset diversification after reviewing CAP’s
portfolio of investment holdings and due deliberation and a review of all
matters and documents which each deemed advisable.

        3.      Representations and Warranties of PREIT. PREIT hereby represents
and warrants to CAP that:

                (a)      Organization; Authority; Enforceability. PREIT is a
business trust, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania with all necessary power and authority to enter
into this Agreement and to carry out the transactions contemplated hereby. PREIT
is the General Partner of PALP. This Agreement has been duly executed by PREIT
and constitutes a valid and binding instrument, enforceable against PREIT in
accordance with its terms.

                (b)      No Conflict. The execution and delivery of this
Agreement and the performance by PREIT of its obligations hereunder will not
violate or constitute a default under the terms and provisions of its trust
agreement or of any material agreement, law or court order by which PREIT is
bound.

        4.      Lock Up. CAP agrees that, during the period beginning from the
date hereof and continuing to and including the date that is three business days
after the date that PREIT announces publicly its First Quarter 2006 financial
results (the “Lock-Up Period”), neither CAP nor any of its affiliated persons or
entities, including, without limitation, those set forth on the signature pages
hereto, nor any persons or entities acting on behalf of any thereof (each, an
“Affiliate”) will offer, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of any common
shares of beneficial interest of PREIT or units of limited partnership interest
of PALP (including, without limitation, by exercise of any right of redemption),
or any options to purchase any common shares of PREIT or units of limited
partnership interest of PALP, or any securities convertible into, exchangeable
for or that represent the right to receive common shares of PREIT or units of
limited partnership interest of PALP (collectively, the “PREIT Securities”), or
publicly disclose the intention to effect any of the foregoing. It is agreed
that nothing in this Section 4 shall relieve CAP or any Affiliate from other
restrictions with respect to the transfer or disposition of any PREIT
Securities, including, without limitation, blackouts imposed on Trustees and
others.

                The foregoing restriction is expressly agreed to preclude CAP or
any Affiliate from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of any PREIT Securities, even if such PREIT Securities would be
disposed of by someone other than CAP or any Affiliate. Such prohibited hedging
or other transactions would include, without limitation, any short sale or any
purchase, sale or grant of any right (including, without limitation, any put or
call option) with respect to any PREIT Securities or with respect to any
security that includes, relates to, or derives any significant part of its value
from any PREIT Securities.

-2-

--------------------------------------------------------------------------------



                Notwithstanding the foregoing, CAP or any Affiliate may transfer
PREIT Securities (i) as a bona fide gift or gifts, provided that the donee or
donees thereof agree prior to any such transfer to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the immediate family of Mark E. Pasquerilla, provided that the
trustee of the trust agrees prior to any such transfer to be bound in writing by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, or (iii) with the prior written
consent of PREIT. For purposes of this Agreement, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.

        5.      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Pennsylvania
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

        6.      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, and
delivered by means of facsimile transmission or otherwise, each of which when so
executed and delivered shall be deemed to be an original and all of which when
taken together shall constitute but one and the same Agreement. If any party
hereto elects to execute and deliver a counterpart signature page by means of
facsimile transmission, it shall deliver an original of such counterpart to each
of the other parties hereto (delivery to CAP shall constitute delivery to each
Affiliate) within ten business days of the date hereof, but in no event will the
failure to do so affect in any way the validity of the facsimile signature or
its delivery.

        7.      Severability. If any provision of this Agreement shall be held
to be illegal, invalid or unenforceable under applicable law, then such
contravention or invalidity shall not invalidate the entire Agreement. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Agreement shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties shall be construed and enforced accordingly.

        8.      Headings. The headings used herein are for convenience of
reference only, are not a part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, any
provision of this Agreement or the Partnership Agreement.

[remainder of page intentionally left blank]

-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

  PENNSYLVANIA REAL ESTATE INVESTMENT TRUST         By: /s/ Robert F. McCadden
Robert F. McCadden
Executive Vice President and
Chief Financial Officer         CROWN AMERICAN PROPERTIES, L.P.         By:

Crown American Investment Company,
its General Partner

        By: /s/ Daniel M. Honkus
Name:Daniel M. Honkus
Title:Chief Financial Officer



-4-

--------------------------------------------------------------------------------



Back to Contents

JOINDER

         Each of the undersigned Affiliates, intending to be legally bound,
hereby (i) acknowledges that they are indirect beneficiaries of that certain
Unit Purchase Agreement dated as of December 22, 2005 by and between
Pennsylvania Real Estate Investment Trust. and Crown American Properties, L.P.
by virtue of their ownership of PREIT Securities (as defined in the Unit
Purchase Agreement) and, with respect to Crown American Properties, L.P. and
each Affiliate that is an entity, their common ownership by Mark E. Pasquerilla,
and (ii) irrevocably agrees to comply with the restrictions on the direct or
indirect transfer or disposition of PREIT Securities set forth in Section 4 of
the within Unit Purchase Agreement.

    /s/ Mark E. Pasquerilla
Mark E. Pasquerilla         CROWN AMERICAN INVESTMENT COMPANY         By:

/s/ Daniel M. Honkus
Name: Daniel M. Honkus
Title: Chief Financial Officer

        CROWN INVESTMENT TRUST         By:

/s/ Daniel M. Honkus
Name: Daniel M. Honkus
Title: Chief Financial Officer

        MARENRICO PARTNERSHIP
By: Mark E. Pasquerilla its General Partner         By: /s/ Mark E. Pasquerilla
Name: Mark E. Pasquerilla
Title: Managing Partner

Dated: December 22, 2005

-5-

--------------------------------------------------------------------------------